Exhibit 10.1

 

Amended and Restated Employment Agreement

 

This Amended and Restated Employment Agreement (as amended and restated, this
“Agreement”) is made as of April 26, 2012 by and between Scientific Games
Corporation, a Delaware corporation (the “Company”), and Jeffrey S. Lipkin
(“Executive”), and amends and restates in its entirety the original employment
agreement between the parties made as of March 2, 2009 but effective as of
April 1, 2009.

 

NOW, THEREFORE, in consideration of the premises and mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and Executive, the
parties hereto agree as follows.

 

1.      Employment; Term.  The Company hereby agrees to employ Executive, and
Executive hereby accepts employment with the Company, in accordance with and
subject to the terms and conditions set forth in this Agreement.  This term of
employment of Executive under this Agreement (the “Term”) shall be the period
commencing on April 1, 2009 and ending on December 31, 2015, as may be extended
in accordance with this Section 1 and subject to earlier termination in
accordance with Section 4 hereof.  The Term shall be automatically extended
without further action by either party hereto by one additional year (added to
the end of the Term), and then on each succeeding annual anniversary thereafter,
unless either party hereto shall have given written notice to the other party
hereto prior to the date which is ninety (90) days prior to the date upon which
such extension would otherwise have become effective electing not to further
extend the Term, in which case Executive’s employment shall terminate on the
date upon which such extension would otherwise have become effective, unless
terminated in accordance with Section 4 hereof.

 

2.      Position and Duties.  During the Term, Executive will serve as
(a) Senior Vice President and Chief Financial Officer of the Company and (b) an
officer or director of any subsidiary or affiliate of the Company if elected to
any such position by the stockholders or by the board of directors of any such
subsidiary or affiliate, as the case may be.  In such capacities, Executive
shall perform such duties and shall have such responsibilities as are normally
associated with such positions and as otherwise may be assigned to the Executive
from time to time by the Chief Executive Officer or upon the authority of the
Board.  Subject to Section 4(e) hereof, Executive’s functions, duties and
responsibilities are subject to reasonable changes as the Company may in good
faith determine from time to time.  Executive hereby agrees to accept such
employment and to serve the Company and its subsidiaries and affiliates to the
best of Executive’s ability in such capacities, devoting substantially all of
Executive’s business time to such employment; provided, however, that Executive
shall be entitled to devote reasonable time to (i) manage his personal
investments and otherwise attend to personal affairs, including family financial
and legal affairs, (ii)  teach, lecture or perform other public-service
activities, and (iii) serve on the board of directors of one public corporation
or other entity with the approval of the Board, each in a manner that does not
materially conflict or unreasonably interfere with his responsibilities
hereunder.

 

3.      Compensation.

 

(a)           Base Salary.  From and after March 1, 2012, Executive will receive
a base salary of five hundred fifty thousand U.S. Dollars (US$550,000) per annum
(pro-rated for any partial year), payable in accordance with the Company’s
regular payroll practices and subject to such deductions or amounts to be
withheld as required by applicable law and regulations or as may be agreed to by
Executive.  In the event that the Company, in its sole discretion, from time to
time determines to increase Executive’s base salary, such increased amount
shall, from and after the effective date of such increase, constitute the

 

 

 

Initial

 

 

1

--------------------------------------------------------------------------------


 

“base salary” of Executive for purposes of this Agreement.

 

(b)           Incentive Compensation.  Executive shall have the opportunity
annually to earn incentive compensation in amounts determined by the
Compensation Committee of the Board (the “Compensation Committee”) in accordance
with the applicable incentive compensation plan of the Company as in effect from
time to time (“Incentive Compensation”).  Under such plan, Executive shall have
the opportunity annually to earn up to 67% of Executive’s base salary as
Incentive Compensation at “target opportunity” (“Target Bonus”) and up to 133%
of Executive’s base salary as Incentive Compensation at “maximum opportunity”
(“Maximum Bonus”) on the terms and subject to the conditions of such plan.

 

(c)           Eligibility for Annual Equity Awards.  Executive shall be eligible
to receive an annual grant of stock options, restricted stock units or other
equity awards in the sole discretion of the Compensation Committee and in
accordance with the applicable plans and programs for similarly situated senior
executives of the Company and subject to the Company’s right to at any time
amend or terminate any such plan or program, so long as any such change does not
adversely affect any accrued or vested interest of Executive under any such plan
or program.

 

(d)           Expense Reimbursement.  Subject to Section 3(g) hereof, the
Company shall reimburse Executive for all reasonable and necessary travel,
business entertainment and other business expenses incurred by Executive in
connection with the performance of Executive’s duties under this Agreement, on a
timely basis upon timely submission by Executive of vouchers therefor in
accordance with the Company’s standard procedures.

 

(e)           Health and Welfare Benefits.  Executive shall be entitled to
participate, without discrimination or duplication, in any and all medical
insurance, group health, disability, life insurance, accidental death and
dismemberment insurance, 401(k) or other retirement, deferred compensation,
stock ownership and such other plans and programs which are made generally
available by the Company to similarly situated senior executives in accordance
with the terms of such plans and programs and subject to the Company’s right to
at any time amend or terminate any such plan or program.  Executive shall be
entitled to four (4) weeks of paid vacation per annum, holidays consistent with
the Company’s policies, and any other time off in accordance with the Company’s
policies in effect from time to time.

 

(f)            Special Performance-Vesting RSU Award.  The Company has granted
to Executive on February 22, 2012 seventy-eight thousand five hundred ninety
seven (78,597) performance-vesting restricted stock units (the “Special
Performance-Vesting RSUs”) under the Scientific Games Corporation 2003 Incentive
Compensation Plan, as amended and restated (the “Plan”), pursuant to an equity
award agreement entered into by and between the Company and Executive (the
“Special Performance-Vesting Equity Award Agreement”).  The Special
Performance-Vesting Equity Award Agreement provides that the Special
Performance-Vesting RSUs shall vest if, as and when certain “Adjusted EBITDA”
targets are achieved in accordance with the Special Performance-Vesting Equity
Award Agreement, subject to any applicable provisions relating to accelerated
vesting and forfeiture as described in this Agreement and the Special
Performance-Vesting Equity Award Agreement.  Notwithstanding anything contained
in this Agreement or in the Special Performance-Vesting Equity Award Agreement
to the contrary, any unvested portion of the Special Performance Vesting RSUs
will not accelerate and will be forfeited upon termination of Executive’s
employment with the Company under Section 4 hereof or otherwise (including as a
result of expiration of the Term on December 31, 2015); provided, however, that,
subject to Section 5.6 hereof, in the event of any such termination pursuant to
Section 4(b), Section 4(c), Section 4(e), Section 4(f) or Section 4(h) (by
virtue of the expiration of the

 

 

 

Initial

 

 

2

--------------------------------------------------------------------------------


 

Agreement on December 31, 2015 by virtue of the Company providing notice of
non-renewal pursuant to Section 1 of the Agreement) between December 31 of a
particular year and a potential vesting date with respect to the Special
Performance Vesting RSUs (i.e., March 15 of the following year), any unvested
portion of the Special Performance Vesting RSUs will not be forfeited unless and
until the determination has been made by such March 15 (in accordance with the
vesting provisions applicable to such unvested portion) that any unvested
portion of the Special Performance Vesting RSUs does not vest on such March 15
(and, to the extent that such unvested portion of the Performance Vesting Grant
does not vest on such March 15, such vested portion shall be forfeited).

 

(g)           Taxes and Internal Revenue Code 409A.  Payment of all compensation
and benefits to Executive specified in this Section 3 and in Section 4 of this
Agreement shall be subject to all legally required and customary withholdings. 
The Company makes no representations regarding the tax implications of the
compensation and benefits to be paid to Executive under this Agreement,
including, without limitation, under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and applicable administrative guidance and
regulations (“Section 409A”).  Section 409A governs plans and arrangements that
provide “nonqualified deferred compensation” (as defined under the Code) which
may include, among others, nonqualified retirement plans, bonus plans, stock
option plans, employment agreements and severance agreements.  The Company
reserves the right to provide compensation and benefits under any plan or
arrangement in amounts, at times and in a manner that minimizes taxes, interest
or penalties as a result of Section 409A.  In addition, in the event any
benefits or amounts paid hereunder are deemed to be subject to Section 409A,
including payments under Section 4 of this Agreement, Executive consents to the
Company adopting such conforming amendments as the Company deems necessary, in
its reasonable discretion, to comply with Section 409A (including, but not
limited to, delaying payment until six (6) months following termination of
employment).  Notwithstanding anything herein to the contrary, if (i) at the
time of Executive’s “separation from service” (as defined in Treas. Reg.
Section 1.409A-1(h)) with the Company other than as a result of Executive’s
death, (ii) Executive is a “specified employee” (as defined in
Section 409A(a)(2)(B)(i) of the Code), (iii) one or more of the payments or
benefits received or to be received by Executive pursuant to this Agreement
would constitute deferred compensation subject to Section 409A, and (iv) the
deferral of the commencement of any such payments or benefits otherwise payable
hereunder as a result of such separation of service is necessary in order to
prevent any accelerated or additional tax under Section 409A, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder to the extent necessary (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is six
(6) months following Executive’s separation from service with the Company (or
the earliest date as is permitted under Section 409A).  Any remaining payments
or benefits shall be made as otherwise scheduled hereunder.  Furthermore, to the
extent any payments of money or other benefits due to Executive hereunder could
cause the application of an accelerated or additional tax under Section 409A,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A, or otherwise such
payments or other benefits shall be restructured, to the extent possible, in a
manner determined by the Company that does not cause such an accelerated or
additional tax.  To the extent any reimbursements or in-kind benefits due to
Executive under this Agreement constitute deferred compensation under
Section 409A, any such reimbursements or in-kind benefits shall be paid to
Executive in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). 
Each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Section 409A.

 

4.             Termination of Employment.  Executive’s employment may be
terminated at any time prior to the end of the Term under the terms described in
this Section 4.

 

 

 

Initial

 

 

3

--------------------------------------------------------------------------------


 

(a)           Termination by Executive for Other than Good Reason.  Executive
may terminate Executive’s employment hereunder for any reason or no reason upon
60 days’ prior written notice to the Company referring to this Section 4(a);
provided, however, that a termination by Executive for “Good Reason” (as defined
below) shall not constitute a termination by Executive for other than Good
Reason pursuant to this Section 4(a).  In the event Executive terminates
Executive’s employment for other than Good Reason, Executive shall be entitled
only to the following compensation and benefits (collectively, the “Standard
Termination Payments”):

 

(i)         any accrued but unpaid base salary for services rendered by
Executive to the date of such termination, payable in accordance with the
Company’s regular payroll practices and subject to such deductions or amounts to
be withheld as required by applicable law and regulations or as may be agreed to
by Executive;

 

(ii)        all vested non-forfeitable amounts owing or accrued at the date of
such termination under benefit plans, programs and arrangements set forth or
referred to in Section 3 hereof in which Executive theretofore participated will
be paid under the terms and conditions of such plans, programs, and arrangements
(and agreements and documents thereunder);

 

(iii)       except as provided in Section 5.6 hereof, all stock options,
restricted stock units and other equity-based awards will be governed by the
terms of the plans and programs under which such options, restricted stock units
or other awards were granted; and

 

(iv)       reasonable business expenses and disbursements incurred by Executive
prior to such termination will be reimbursed in accordance with
Section 3(d) hereof.

 

(b)           Termination By Reason of Death.  If Executive dies during the
Term, the last beneficiary designated by Executive by written notice to the
Company (or, in the absence of such designation, Executive’s estate) shall be
entitled only to the Standard Termination Payments (including, if applicable,
any benefits that may be payable under any life insurance benefit of Executive
for which the Company pays premiums, in accordance with the terms of any such
benefit and subject to the right of the Company (or its applicable affiliate) to
at any time amend or terminate any such benefit).

 

(c)           Termination By Reason of Total Disability.  The Company may
terminate Executive’s employment in the event of Executive’s “Total
Disability.”  For purposes of this Agreement, “Total Disability” shall mean
Executive’s (1) becoming eligible to receive benefits under any long-term
disability insurance program of the Company or (2) failure to perform the duties
and responsibilities contemplated under this Agreement for a period of more than
180 days during any consecutive 12-month period due to physical or mental
incapacity or impairment.  In the event that Executive’s employment is
terminated by the Company by reason of Total Disability, the Company shall pay
the following amounts, and make the following other benefits available, to
Executive:

 

(i)            the Standard Termination Payments;

 

(ii)           an amount equal to Executive’s annual base salary, payable over a
period of twelve (12) months after such termination in accordance with
Section 4(g) of this Agreement; provided such amount shall be reduced by any
disability payments provided to Executive as a result of any disability plan
sponsored or maintained by the Company or any of its affiliates providing
benefits to Executive; and

 

 

 

Initial

 

 

4

--------------------------------------------------------------------------------


 

(iii)          if Executive elects to continue medical coverage under the
Company’s group health plan in accordance with COBRA, the Company shall pay the
monthly premiums for such coverage for a period of twelve (12) months.

 

(d)           Termination by the Company for Cause.  The Company may terminate
the employment of Executive at any time for “Cause.”  For purposes of this
Agreement, “Cause” shall mean: (i) gross neglect by Executive of Executive’s
duties hereunder; (ii) Executive’s conviction (including conviction on a nolo
contendere plea) of a felony or any non-felony crime or offense involving the
property of the Company or any of its subsidiaries or affiliates or evidencing
moral turpitude; (iii) willful misconduct by Executive in connection with the
performance of Executive’s duties hereunder; (iv) intentional breach by
Executive of any material provision of this Agreement; (v) material violation by
Executive of a material provision of the Company’s Code of Conduct; or (vi) any
other willful or grossly negligent conduct of Executive that would make the
continued employment of Executive by the Company materially prejudicial to the
best interests of the Company.  In the event Executive’s employment is
terminated for “Cause,” Executive shall not be entitled to receive any
compensation or benefits under this Agreement except for the Standard
Termination Payments.  For purposes of this Agreement, an act or failure to act
on Executive’s part shall be considered “willful” if it was done or omitted to
be done by him knowingly, purposefully and not in good faith.  For the avoidance
of doubt, “Cause” shall not include the mere disagreement or difference of
views, in and of itself, between Executive and one or more directors or officers
of the Company or any of its affiliates with respect to any matter(s) relating
to the business, affairs or operations of the Company and/or any of its
affiliates (it being understood and agreed that this sentence does not exclude
from “Cause,” without limitation, any act or failure to act which otherwise
would constitute “Cause” resulting from such disagreement or difference of
views).

 

(e)           Termination by the Company without Cause or by Executive for Good
Reason.  The Company may terminate Executive’s employment at any time without
Cause, for any reason or no reason, and Executive may terminate Executive’s
employment for “Good Reason.”  For purposes of this Agreement “Good Reason”
shall mean that, without Executive’s prior written consent, any of the following
shall have occurred:  (i) a material change, adverse to Executive, in
Executive’s positions, titles, offices, or duties as provided in Section 2
hereof, except, in such case, in connection with the termination of Executive’s
employment for Cause or due to Total Disability, death or expiration of the
Term; (ii) an assignment of any significant duties to Executive which are
materially inconsistent with Executive’s positions or offices held under
Section 2 hereof; (iii) a material decrease in base salary or material decrease
in Executive’s incentive compensation opportunities provided under this
Agreement; (iv) change the location of Executive’s office or of the Company’s
principal executive offices from the existing location in New York, NY to a
place not within thirty (30) miles of the existing location in New York, NY, or
change the location of Executive’s office to a location other than the location
of the Company’s principal executive office; and (v) any other material failure
by the Company to perform any material obligation under, or material breach by
the Company of any material provision of, this Agreement; provided, however,
that a termination by Executive for Good Reason under any of clauses (i) —
(v) of this Section 4(e) shall not be considered effective unless Executive
shall have provided the Company with written notice of the specific reasons for
such termination within thirty (30) days after he has knowledge of the event or
circumstance constituting Good Reason and the Company shall have failed to cure
the event or condition allegedly constituting Good Reason within thirty (30)
days after such notice has been given to the Company.  In the event that
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason (and not, for the avoidance of doubt, in the event of
a termination pursuant to Section 4(a), (b), (c), or (d) hereof or due to the
expiration of the Term), the Company shall pay the following amounts, and make
the following other benefits available, to Executive.

 

 

 

Initial

 

 

5

--------------------------------------------------------------------------------


 

(i)            the Standard Termination Payments;

 

(ii)           an amount equal to the sum of (1) Executive’s annual base salary
and (2) Executive’s Severance Bonus Amount, such amount payable after such
termination over a period of twelve (12) months after such termination in
accordance with Section 4(g) of this Agreement).  For purposes of this
Agreement, “Severance Bonus Amount” shall mean an amount equal to the highest
annual Incentive Compensation previously paid to Executive in respect of the two
(2) most recent fiscal years of the Company but not more than the Executive’s
Target Bonus for the-then current fiscal year;

 

(iii)          no later than March 15 following the end of the year in which
such termination occurs, in lieu of any Incentive Compensation for the year in
which such termination occurs, payment of an amount equal to (A) the Incentive
Compensation which would have been payable to Executive had Executive remained
in employment with the Company during the entire year in which such termination
occurred, multiplied by (B) a fraction the numerator of which is the number of
days Executive was employed in the year in which such termination occurs and the
denominator of which is the total number of days in the year in which such
termination occurs;

 

(iv)          subject to Section 5.6 hereof and except to the extent otherwise
provided at the time of grant under the terms of any equity award to Executive
and except with respect to the Special Performance-Vesting RSUs (any RSUs of
which that remain unvested as of such expiration shall be forfeited upon such
termination, except to the extent otherwise contemplated by the proviso in
Section 3(f)(iii) of this Agreement), any stock options, restricted stock units
and any other equity-based awards held by Executive that remain unvested as of
such termination that, in each case, were awarded to Executive as part of a
regular, formula-based award under the Company’s Management Incentive
Compensation Program will become fully vested and non-forfeitable (provided that
any such options (together with any other vested options) will cease being
exercisable upon the earlier of three (3) months after such termination and the
scheduled expiration date of such options), and, in all other respects, all such
options and other awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which the awards were granted;
provided, however, that in the event such termination occurs prior to the
Compensation Committee’s determination as to the satisfaction of any performance
criteria to which any such stock options, restricted stock units and/or other
equity-based awards is subject, such stock options, restricted stock units
and/or other equity-based awards (as the case may be) will not vest (and, in the
case of any such stock options, will not become exercisable) unless and until a
determination is or has been made by the Compensation Committee that such
criteria have been satisfied, at which time such stock options, restricted stock
units and/or other equity-based awards (as the case may be) will vest (and, in
the case of any such stock options, will become exercisable) to the extent
contemplated by the terms of such award (it being understood and agreed, for the
avoidance of doubt, that such stock options, restricted stock units and/or other
equity-based awards (as the case may be) will immediately be forfeited to the
extent contemplated by the terms of such award in the event that such criteria
are determined not to have been satisfied); provided, further, however, if
necessary to comply with Section 409A, settlement of any such equity-based
awards shall be made on the date that is six (6) months plus one (1) day
following expiration of the Term; and

 

(v)           if Executive elects to continue medical coverage under the
Company’s group health plan in accordance with COBRA, the Company shall pay the
monthly premiums for such coverage for a period of twelve (12) months.

 

 

 

Initial

 

 

6

--------------------------------------------------------------------------------


 

(f)            Termination by the Company without Cause or by Executive for Good
Reason in connection with a Change in Control.  In the event Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason pursuant to Section 4(e) hereof and such termination occurs upon, or
within one (1) year immediately following, a “Change in Control” (as defined
below), Executive shall be entitled (without duplication) to the payments and
benefits described in Section 4(e) hereof, except that such amount shall be
multiplied by two (2) and such amount shall be payable over a period of
twenty-four (24) months after termination in accordance with Section 4(g) of
this Agreement; provided, however, to the extent that such amount under
Section 4(e)(ii) hereof is exempt from Section 409A and/or if such Change in
Control constitutes a change in ownership, change in effective control or a
change in ownership of a substantial portion of the assets of the Company under
Regulation Section 1.409A-3(i)(5), such amount otherwise payable under
Section 4(e)(ii) hereof shall be paid in a lump sum in accordance with
Section 4(g) of this Agreement.  Notwithstanding the foregoing, payments
pursuant to this Section 4(f) shall be reduced by the amount necessary, if any,
to ensure that the aggregate compensation to be received by the Executive in
connection with such Change in Control does not constitute a “parachute
payment,” as such term is defined in 26 U.S.C. § 280G.

 

For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if: (i) any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act but excluding the Company and any subsidiary or affiliate and any
employee benefit plan sponsored or maintained by the Company or any subsidiary
or affiliate (including any trustee of such plan acting as trustee) or any
current stockholder of 20% or more of the outstanding common stock, directly or
indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of securities of the Company representing at least 40% of the
combined voting power of the Company’s then-outstanding securities; (ii) the
stockholders of the Company approve a merger, consolidation, recapitalization,
or reorganization of the Company, or a reverse stock split of any class of
voting securities of the Company, or the consummation of any such transaction if
stockholder approval is not obtained, other than any such transaction which
would result in at least 60% of the total voting power represented by the voting
securities of the Company or the surviving entity outstanding immediately after
such transaction being beneficially owned by persons who together beneficially
owned at least 80% of the combined voting power of the voting securities of the
Company outstanding immediately prior to such transaction; provided that, for
purposes of this Section 4(f), such continuity of ownership (and preservation of
relative voting power) shall be deemed to be satisfied if the failure to meet
such 60% threshold is due solely to the acquisition of voting securities by an
employee benefit plan of the Company or such surviving entity or of any
subsidiary of the Company or such surviving entity; (iii) the stockholders of
the Company approve a plan of complete liquidation of the Company, an agreement
for the sale or disposition by the Company of all or substantially all of its
assets (or any transaction having a similar effect), or the Company sells all or
substantially all of the stock of the Company to any person or entity other than
an affiliate of the Company; or (iv) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board, together
with any new director (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
clause (i), (ii) or (iii) above) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the Board.

 

(g)           Timing of Certain Payments under Section 4.  Payments pursuant to
Sections 4(c)(ii), 4(e)(ii), 4(f) (solely with respect to the amount determined
by reference to Section 4(e)(ii) hereof

 

 

 

Initial

 

 

7

--------------------------------------------------------------------------------


 

and subject to the proviso in the first sentence of Section 4(f) hereof) or
4(h) of this Agreement, if any, shall be payable in equal installments in
accordance with the Company’s standard payroll practices over the applicable
period of months contemplated by such Sections following the date of termination
(subject to such deductions or amounts to be withheld as required by applicable
law and regulations); provided, however, that if and to the extent necessary to
prevent any acceleration or additional tax under Section 409A, such payments
shall be made as follows:  (i) no payments shall be made for a six-month period
following the date of Executive’s separation of service (as defined in
Section 409A(a)(2)(B)(i) of the Code) with the Company; (ii) an amount equal to
the aggregate sum that would have been otherwise payable during the initial
six-month period shall be paid in a lump sum six (6) months following the date
of Executive’s separation of service with the Company (subject to such
deductions or amounts to be withheld as required by applicable law and
regulations); and (iii) during the period beginning six (6) months following
Executive’s separation of service with the Company through the remainder of the
applicable period, payment of the remaining amount due shall be payable in equal
installments in accordance with the Company’s standard payroll practices
(subject to such deductions or amounts to be withheld as required by applicable
law and regulations).  In addition, notwithstanding any other provision with
respect to the timing of payments under this Agreement, if and to the extent
necessary to comply with Section 409A, amounts payable following termination of
employment in a lump sum, including pursuant to Section 4(e)(iii) of this
Agreement, shall instead be paid six (6) months following the date of
Executive’s separation of service (subject to such deductions or amounts to be
withheld as required by applicable law and regulations).

 

(h)           Benefits upon Expiration of Term of Agreement.  In the event that
the Agreement expires on December 31, 2015 or on any subsequent anniversary
thereof by virtue of the Company providing notice of non-renewal pursuant to
Section 1 of the Agreement, the Executive will receive the following:

 

(i)            the Standard Termination Payments;

 

(ii)           an amount equal to nine months’ (i.e., 75%) of Executive’s annual
base salary and 75% of Executive’s Severance Bonus Amount, such amount payable
over a period of twelve (12) months after such termination in accordance with
Section 4(g) of this Agreement; and

 

(iii)          subject to Section 5.6 hereof and except to the extent otherwise
provided at the time of grant under the terms of any equity award to Executive
and except with respect to the Special Performance-Vesting RSUs (any RSUs of
which that remain unvested as of such expiration shall be forfeited upon such
termination, except to the extent otherwise contemplated by the proviso in
Section 3(f)(iii) of this Agreement), (A) 100% of any stock options and
restricted stock units held by Executive that remain unvested as of such
expiration that, in each case, were awarded to Executive on or prior to
December 31, 2011 as part of a regular, formula-based award under the Company’s
Management Incentive Compensation Program and (B) 50% of any stock options,
restricted stock units and any other equity-based awards held by Executive that
remain unvested as of such expiration that, in each case, were awarded to
Executive after December 31, 2011 as part of a regular, formula-based award
under the Company’s Management Incentive Compensation Program, will (in each
case under sub-clause (A) and (B) above) become fully vested and non-forfeitable
(provided that any such options (together with any other vested options) will
cease being exercisable upon the earlier of three (3) months after such
expiration and the scheduled expiration date of such options),

 

 

 

Initial

 

 

8

--------------------------------------------------------------------------------


 

and, in all other respects, all such options, restricted stock units and other
awards shall be governed by the plans and programs and the agreements and other
documents pursuant to which the awards were granted; provided, however, that in
the event such termination occurs prior to the Compensation Committee’s
determination as to the satisfaction of any performance criteria to which any
such stock options, restricted stock units and/or other equity-based awards is
subject, such stock options, restricted stock units and/or other equity-based
awards (as the case may be) will not vest (and, in the case of any such stock
options, will not become exercisable) unless and until a determination is or has
been made by the Compensation Committee that such criteria have been satisfied,
at which time such stock options, restricted stock units and/or other
equity-based awards (as the case may be) will vest (and, in the case of any such
stock options, will become exercisable) to the extent contemplated by the terms
of such award (it being understood and agreed, for the avoidance of doubt, that
such stock options, restricted stock units and/or other equity-based awards (as
the case may be) will immediately be forfeited to the extent contemplated by the
terms of such award in the event that such criteria are determined not to have
been satisfied); provided, further, however, if necessary to comply with
Section 409A, settlement of any such equity-based awards shall be made on the
date that is six (6) months plus one (1) day following expiration of the Term.

 

(i)            No Obligation to Mitigate.  Executive shall have no obligation to
mitigate damages pursuant to this Section 4, but shall be obligated to promptly
advise the Company regarding obtaining other employment providing health
insurance benefits with respect to services provided to another employer during
any period of continued payments pursuant to this Section 4. The Company’s
obligation to make continued insurance payments to or on behalf of Executive
shall be reduced by any insurance coverage obtained by Executive during the
severance period through employment by another entity (without regard to when
such coverage is paid).

 

(j)            Set-Off.  To the fullest extent permitted by law and provided an
acceleration of income or the imposition of an additional tax under Section 409A
would not result, any amounts otherwise due to Executive hereunder (including,
without limitation, any payments pursuant to this Section 4) shall be subject to
set-off with respect to any amounts the Executive otherwise owes the Company or
any subsidiary or affiliate thereof.

 

(k)           No Other Benefits or Compensation.  Except as may be provided
under this Agreement, under any other written agreement between Executive and
the Company, or under the terms of any plan or policy applicable to Executive,
Executive shall have no right to receive any other compensation from the
Company, or to participate in any other plan, arrangement or benefit provided by
the Company, with respect to any future period after such termination or
resignation.

 

(l)            Release of Employment Claims; Compliance with Section 5. 
Executive agrees, as a condition to receipt of any termination payments and
benefits provided for in this Section 4 (other than the Standard Termination
Payments), that Executive will execute a general release agreement, in a form
reasonably satisfactory to the Company, releasing any and all claims arising out
of Executive’s employment (other than enforcement of this Agreement).  The
Company shall provide Executive with the proposed form of release referred to in
the immediately preceding sentence no later than two (2) days following the date
of termination.  Executive shall have 21 days to consider the release and if he
executes the release, shall have seven (7) days after execution of the release
to revoke the release, and, absent such revocation, the release shall become
binding.  Provided Executive does not revoke the release, payments contingent on
the release (if any) shall be paid no earlier than eight (8) days after
execution thereof in

 

 

 

Initial

 

 

9

--------------------------------------------------------------------------------


 

accordance with the applicable provisions herein.  The Company’s obligation to
make any termination payments and benefits provided for in this Section 4 (other
than the Standard Termination Payments) shall immediately cease if Executive
willfully and materially breaches Section 5.1, 5.2 , 5.3, 5.4, or 5.8 hereof.

 

5.             Noncompetition; Non-solicitation; Nondisclosure; etc.

 

5.1 Noncompetition; Non-solicitation.

 

(a)           Executive acknowledges the highly competitive nature of the
Company’s business and that access to the Company’s confidential records and
proprietary information renders Executive special and unique within the
Company’s industry. In consideration of the amounts that may hereafter be paid
to Executive pursuant to this Agreement (including, without limitation, Sections
3 and 4 hereof), Executive agrees that during the Term (including any extensions
thereof) and during the Covered Time (as defined in Section 5.1(e) hereof),
Executive, alone or with others, will not, directly or indirectly, engage (as
owner, investor, partner, stockholder, employer, employee, consultant, advisor,
director or otherwise) in any Competing Business. For purposes of this
Section 5, “Competing Business” shall mean any business: (i) involving: the
design and production of instant lottery tickets and/or the management of
related marketing and distribution programs; the manufacture, sale, operation or
management of on-line lottery systems (draw games), video gaming, including
fixed odds or server-based betting terminals and video lottery terminals; the
development and commercialization of licensed and other proprietary game
entertainment for any lottery product channels; the provision of wagering
(whether pari-mutuel (pooled) or otherwise) or venue management services for
racetracks and off-track betting facilities; the production and sale of prepaid
cellular phone cards; and/or any other business in which the Company or its
subsidiaries is then or was within the previous nine (9) months engaged in at
the time of Executive’s termination; (ii) in which Executive was engaged or
involved (whether in an executive or supervisory capacity or otherwise) on
behalf of the Company and with respect to which Executive has obtained
proprietary or confidential Company information; and (iii) that is conducted
anywhere in the United States or in any other geographic area in which any
business of the Company or its subsidiaries described under clause (i) above is
then (or was within the previous nine (9) months) conducted at the time of
Executive’s termination; provided, that, for purposes of this Section 5, the
business conducted by the Company or its subsidiaries includes, without
limitation, any business of the Company or its subsidiaries conducted through
joint ventures or strategic investments that are accounted for under the equity
method of accounting; provided, further, that, for the avoidance of doubt, a
business is not a “Competing Business” for purposes of this Section 5 unless it
falls within each of clauses (i), (ii) and (iii) above.  Without limiting the
other restrictions in this Section 5, nothing in this Section 5.1(a) is intended
to preclude the unknowing ownership or trading by Executive of securities in a
Competing Business through a mutual fund or being an investment banker at a firm
that represents Competing Business interests.  Moreover, the acquisition of up
to 2% of the outstanding equity, debt securities, or other equity interests or
any person, corporation, partnership, or other business entity for passive
investment purposes shall not, in and of itself, be construed as engaging in a
Competing Business.

 

(b)           In further consideration of the amounts that may hereafter be paid
to Executive pursuant to this Agreement (including, without limitation, Sections
3 and 4 hereof), Executive agrees that, during the Term (including any
extensions thereof) and during the Covered Time, Executive shall not, directly
or indirectly:  (i) solicit or attempt to induce any of the employees, agents,
consultants or representatives of the Company to terminate his, her, or its
relationship with the Company; (ii) solicit or attempt to induce any of the
employees, agents, consultants or representatives of the Company to become
employees, agents, consultants or representatives of any other person or entity;
(iii) solicit or attempt to

 

 

 

Initial

 

 

10

--------------------------------------------------------------------------------


 

induce any customer, vendor or distributor of the Company to curtail or cancel
any business with the Company; or (iv) hire any person who, to Executive’s
actual knowledge, is, or was within 180 days prior to such hiring, an employee
of the Company.

 

(c)           During the Term (including any extensions thereof) and during the
Covered Time, Executive agrees that upon the earlier of Executive’s
(i) negotiating with any Competitor (as defined below) concerning the possible
employment of Executive by the Competitor, (ii) responding to (other than for
the purpose of declining) an offer of employment from a Competitor, or
(iii) becoming employed by a Competitor, (A) Executive will provide copies of
Section 5 of this Agreement to the Competitor, and (B) in the case of any
circumstance described in (iii) above occurring during the Covered Time, and in
the case of any circumstance described in (i) or (ii) above occurring during the
Term or during the Covered Time, Executive will promptly provide notice to the
Company of such circumstances. Executive further agrees that the Company may
provide notice to a Competitor of Executive’s obligations under this Agreement.
For purposes of this Agreement, “Competitor” shall mean any person or entity
(other than the Company, its subsidiaries or affiliates) that engages, directly
or indirectly, in the United States in any Competing Business.

 

(d)           Executive understands that the restrictions in this Section 5.1
may limit Executive’s ability to earn a livelihood in a business similar to the
business of the Company but nevertheless agrees and acknowledges that the
consideration provided under this Agreement (including, without limitation,
Sections 3 and 4 hereof) is sufficient to justify such restrictions. In
consideration thereof and in light of Executive’s education, skills and
abilities, Executive agrees that Executive will not assert in any forum that
such restrictions prevent Executive from earning a living or otherwise should be
held void or unenforceable.

 

(e)           For purposes of this Section 5.1, “Covered Time” shall mean the
period beginning on the date of termination of Executive’s employment (the “Date
of Termination”) and ending twelve (12) months after the Date of Termination.

 

5.2       Proprietary Information; Inventions.

 

(a)           Executive acknowledges that, during the course of Executive’s
employment with the Company, Executive necessarily will have (and during any
employment by the Company prior to the Term has had) access to and make use of
proprietary information and confidential records of the Company.  Executive
covenants that Executive shall not during the Term or at any time thereafter,
directly or indirectly, use for Executive’s own purpose or for the benefit of
any person or entity other than the Company, nor otherwise disclose to any
person or entity, any such proprietary information, unless and to the extent
such disclosure has been authorized in writing by the Company or is otherwise
required by law.  The term “proprietary information” means:  (i) the software
products, programs, applications, and processes utilized by the Company;
(ii) the name and/or address of any customer or vendor of the Company or any
information concerning the transactions or relations of any customer or vendor
of the Company with the Company; (iii) any information concerning any product,
technology, or procedure employed by the Company but not generally known to its
customers or vendors or competitors, or under development by or being tested by
the Company but not at the time offered generally to customers or vendors;
(iv) any information relating to the Company’s computer software, computer
systems, pricing or marketing methods, sales margins, cost of goods, cost of
material, capital structure, operating results, borrowing arrangements or
business plans; (v) any information identified as confidential or proprietary in
any line of business engaged in by the Company; (vi) any information that, to
Executive’s actual knowledge, the Company ordinarily maintains as confidential
or proprietary; (vii) any business plans,

 

11

--------------------------------------------------------------------------------


 

budgets, advertising or marketing plans; (viii) any information contained in any
of the Company’s written or oral policies and procedures or manuals; (ix) any
information belonging to customers, vendors or any other person or entity which
the Company, to Executive’s actual knowledge, has agreed to hold in confidence;
and (x) all written, graphic, electronic data and other material containing any
of the foregoing. Executive acknowledges that information that is not novel or
copyrighted or patented may nonetheless be proprietary information.  The term
“proprietary information” shall not include information generally known or
available to the public or generally known or available to the industry or
information that becomes available to Executive on an unrestricted,
non-confidential basis from a source other than the Company or its directors,
officers, Executives, or agents (without breach of any obligation of
confidentiality of which Executive has actual knowledge at the time of the
relevant disclosure by Executive).  Notwithstanding the foregoing and
Section 5.3 hereof, Executive may disclose or use proprietary information or
confidential records solely to the extent (A) such disclosure or use may be
required or appropriate in the performance of his duties as a director or
employee of the Company, (B) required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order him to divulge, disclose or make
accessible such information (provided that in such case Executive shall first
give the Company prompt written notice of any such legal requirement, disclose
no more information than is so required and cooperate fully with all efforts by
the Company to obtain a protective order or similar confidentiality treatment
for such information), (C) such information or records becomes generally known
to the public or trade without his violation of this Agreement, or (D) disclosed
to Executive’s spouse, attorney and/or his personal tax and financial advisors
to the extent reasonably necessary to advance Executive’s tax, financial and
other personal planning (each an “Exempt Person”); provided, however, that any
disclosure or use of any proprietary information or confidential records by an
Exempt Person shall be deemed to be a breach of this Section 5.2 or Section 5.3
by Executive.

 

(b)           Executive agrees that all processes, technologies and inventions
(collectively, “Inventions”), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by Executive during the Term (and during any employment by the Company
prior to the Term) shall belong to the Company, provided that such Inventions
grew out of Executive’s work with the Company or any of its subsidiaries or
affiliates, are related in any manner to the business (commercial or
experimental) of the Company or any of its subsidiaries or affiliates or are
conceived or made on the Company’s time or with the use of the Company’s
facilities or materials. Executive shall further:  (i) promptly disclose such
Inventions to the Company; (ii) assign to the Company, without additional
compensation, all patent and other rights to such Inventions for the United
States and foreign countries; (iii) sign all papers necessary to carry out the
foregoing; and (iv) give testimony in support of Executive’s inventorship.  If
any Invention is described in a patent application or is disclosed to third
parties, directly or indirectly, by Executive within two (2) years after the
termination of Executive’s employment with the Company, it is to be presumed
that the Invention was conceived or made during the Term.  Executive agrees that
Executive will not assert any rights to any Invention as having been made or
acquired by Executive prior to the date of this Agreement, except for
Inventions, if any, disclosed in Exhibit A to this Agreement.

 

5.3  Confidentiality and Surrender of Records.  Executive shall not, during the
Term or at any time thereafter (irrespective of the circumstances under which
Executive’s employment by the Company terminates), except to the extent required
by law, directly or indirectly publish, make known or in any fashion disclose
any confidential records to, or permit any inspection or copying of confidential
records by, any person or entity other than in the course of such person’s or
entity’s employment or retention by the Company, nor shall Executive retain, and
will deliver promptly to the Company, any of

 

 

 

Initial

 

 

12

--------------------------------------------------------------------------------


 

the same following termination of Executive’s employment hereunder for any
reason or upon request by the Company.  For purposes hereof, “confidential
records” means those portions of correspondence, memoranda, files, manuals,
books, lists, financial, operating or marketing records, magnetic tape, or
electronic or other media or equipment of any kind in Executive’s possession or
under Executive’s control or accessible to Executive which contain any
proprietary information.  All confidential records shall be and remain the sole
property of the Company during the Term and thereafter.

 

5.4  Non-disparagement.  Executive shall not, during the Term and thereafter,
disparage in any material respect the Company, any affiliate of the Company, any
of their respective businesses, any of their respective officers, directors or
employees, or the reputation of any of the foregoing persons or entities. 
Notwithstanding the foregoing, nothing in this Agreement shall preclude
Executive from making truthful statements that are required by applicable law,
regulation or legal process.

 

5.5 No Other Obligations.  Executive represents that Executive is not precluded
or limited in Executive’s ability to undertake or perform the duties described
herein by any contract, agreement or restrictive covenant.  Executive covenants
that Executive shall not employ the trade secrets or proprietary information of
any other person in connection with Executive’s employment by the Company
without such person’s authorization.

 

5.6 Forfeiture of Outstanding Equity Awards; “Clawback” Policies.  The
provisions of Section 4 hereof notwithstanding, if Executive willfully and
materially fails to comply with Section 5.1, 5.2, 5.3, 5.4, or 5.8 hereof, all
options to purchase common stock, restricted stock units and other equity-based
awards granted by the Company (whether prior to, contemporaneous with, or
subsequent to the date hereof) and held by Executive or a transferee of
Executive shall be immediately forfeited and cancelled.  Executive acknowledges
and agrees that, notwithstanding anything contained in this Agreement or any
other agreement, plan or program, any incentive-based compensation or benefits
contemplated under this Agreement (including Incentive Compensation and
equity-based awards) shall be subject to recovery by the Company under any
compensation recovery or “clawback” policy, generally applicable to senior
executives of the Company, that the Company may adopt from time to time,
including without limitation any policy which the Company may be required to
adopt under Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations of the Securities and Exchange
Commission thereunder or the requirements of any national securities exchange on
which the Company’s common stock may be listed.

 

5.7 Enforcement.  Executive acknowledges and agrees that, by virtue of
Executive’s position, services and access to and use of confidential records and
proprietary information, any violation by Executive of any of the undertakings
contained in this Section 5 would cause the Company immediate, substantial and
irreparable injury for which it has no adequate remedy at law.  Accordingly,
Executive agrees and consents to the entry of an injunction or other equitable
relief by a court of competent jurisdiction restraining any violation or
threatened violation of any undertaking contained in this Section 5.  Executive
waives posting of any bond otherwise necessary to secure such injunction or
other equitable relief.  Rights and remedies provided for in this Section 5 are
cumulative and shall be in addition to rights and remedies otherwise available
to the parties hereunder or under any other agreement or applicable law.

 

5.8 Cooperation with Regard to Litigation.  Executive agrees to cooperate
reasonably with the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by being available to
testify on behalf of the Company in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative.  In addition, except to the
extent that Executive has or intends to assert in good faith an interest or
position adverse to or inconsistent with the

 

 

 

Initial

 

 

13

--------------------------------------------------------------------------------


 

interest or position of the Company, Executive agrees to cooperate reasonably
with the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), to assist the Company in
any such action, suit, or proceeding by providing information and meeting and
consulting with the Board or its representatives or counsel, or representatives
or counsel to the Company, in each case, as reasonably requested by the
Company.  The Company agrees to pay (or reimburse, if already paid by Executive)
all reasonable expenses actually incurred in connection with Executive’s
cooperation and assistance including, without limitation, reasonable fees and
disbursements of counsel, if any, chosen by Executive if Executive reasonably
determines in good faith, on the advice of counsel, that the Company’s counsel
may not ethically represent Executive in connection with such action, suit or
proceeding due to actual or potential conflicts of interests.

 

5.9 Survival.  The provisions of this Section 5 shall survive the termination of
the Term and any termination or expiration of this Agreement.

 

5.10 Company.  For purposes of this Section 5, references to the “Company” shall
include the Company and each subsidiary and/or affiliate of the Company.

 

6.             Code of Conduct.  Executive acknowledges that he has read the
Company’s Code of Conduct and agrees to abide by such Code, as amended or
supplemented from time to time, and other policies applicable to employees and
executives of the Company.

 

7.             Indemnification.  The Company shall indemnify and advance
expenses to (subject to receipt by the Company of an undertaking by or on behalf
of Executive to repay such advanced amounts if it shall ultimately be determined
that Executive is not entitled to be indemnified) Executive to the full extent
permitted under the Company’s Certificate of Incorporation or By-Laws and
pursuant to any other agreements or policies in effect from time to time in
connection with any action, suit or proceeding to which the Executive may be
made a party by reason of Executive being an officer, director or employee of
the Company or of any subsidiary or affiliate of the Company.

 

8.             Assignability; Binding Effect.  Neither this Agreement nor the
rights or obligations hereunder of the parties hereto shall be transferable or
assignable by Executive, except in accordance with the laws of descent and
distribution and as specified below.  The Company may assign this Agreement and
the Company’s rights and obligations hereunder, and shall assign this Agreement
and such rights and obligations, to any Successor (as hereinafter defined)
which, by operation of law or otherwise, continues to carry on substantially the
business of the Company (or a business unit of the Company for which Executive
provided services) prior to the event of succession, and the Company shall, as a
condition of the succession, require such Successor to agree in writing to
assume the Company’s obligations and be bound by this Agreement.  For purposes
of this Agreement, “Successor” shall mean any person that succeeds to, or has
the practical ability to control, the Company’s business directly or indirectly,
by merger or consolidation, by purchase or ownership of voting securities of the
Company or all or substantially all of its assets.  The Company may also assign
this Agreement and the Company’s rights and obligations hereunder to any
affiliate of the Company, provided that upon any such assignment the Company
shall remain liable for the obligations to Executive hereunder.  This Agreement
shall be binding upon and inure to the benefit of Executive, Executive’s heirs,
executors, administrators, and beneficiaries, and shall be binding upon and
inure to the benefit of the Company and its successors and assigns.

 

9.             Complete Understanding; Amendment; Waiver.  This Agreement
constitutes the complete understanding between the parties hereto with respect
to the employment of Executive and supersedes all other prior agreements and
understandings, both written and oral, between the parties

 

 

 

Initial

 

 

14

--------------------------------------------------------------------------------


 

hereto with respect to the subject matter hereof, and no statement,
representation, warranty or covenant has been made by either party hereto with
respect thereto except as expressly set forth herein.  Except as contemplated by
Section 3(g) hereof, this Agreement shall not be modified, amended or terminated
except by a written instrument signed by each of the parties hereto.  Any waiver
of any term or provision hereof, or of the application of any such term or
provision to any circumstances, shall be in writing signed by the party hereto
charged with giving such waiver.  Waiver by either party hereto of any breach
hereunder by the other party hereto shall not operate as a waiver of any other
breach, whether similar to or different from the breach waived.  No delay by
either party hereto in the exercise of any rights or remedies shall operate as a
waiver thereof, and no single or partial exercise by either party hereto of any
such right or remedy shall preclude other or further exercise thereof.

 

10.           Severability.  If any provision of this Agreement or the
application of any such provision to any person or circumstances shall be
determined by any court of competent jurisdiction to be invalid or unenforceable
to any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law. 
If any provision of this Agreement, or any part thereof, is held to be invalid
or unenforceable because of the scope or duration of or the area covered by such
provision, the parties hereto agree that the court making such determination
shall reduce the scope, duration and/or area of such provision (and shall
substitute appropriate provisions for any such invalid or unenforceable
provisions) in order to make such provision enforceable to the fullest extent
permitted by law and/or shall delete specific words and phrases, and such
modified provision shall then be enforceable and shall be enforced.  The parties
hereto recognize that if, in any judicial proceeding, a court shall refuse to
enforce any of the separate covenants contained in this Agreement, then that
invalid or unenforceable covenant contained in this Agreement shall be deemed
eliminated from these provisions to the extent necessary to permit the remaining
separate covenants to be enforced.  In the event that any court determines that
the time period or the area, or both, are unreasonable and that any of the
covenants is to that extent invalid or unenforceable, the parties hereto agree
that such covenants will remain in full force and effect, first, for the
greatest time period, and second, in the greatest geographical area that would
not render them unenforceable.

 

11.           Survivability.  The provisions of this Agreement which by their
terms call for performance subsequent to termination of Executive’s employment
hereunder, or of this Agreement, shall so survive such termination, whether or
not such provisions expressly state that they shall so survive.

 

12.           Governing Law; Arbitration.

 

(a)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be wholly performed within that State, without regard to its
conflict of laws provisions.

 

(b)           Arbitration.

 

(i)            The Executive and the Company agree that, except for claims for
workers’ compensation, unemployment compensation and any other claim that is
non-arbitrable under applicable law, final and binding arbitration shall be the
exclusive forum for any dispute or controversy between them, including, without
limitation, disputes arising under or in connection with this Agreement,
Executive’s employment, and/or termination of employment, with the Company;
provided, however, that the Company shall be entitled to commence an action in
any court of competent jurisdiction for injunctive relief in connection with any
alleged actual or

 

 

 

Initial

 

 

15

--------------------------------------------------------------------------------


 

threatened violation of any provision of Section 5 hereof.  Judgment may be
entered on the arbitrators’ award in any court having jurisdiction.  For
purposes of entering such judgment or seeking injunctive relief with regard to
Section 5 hereof, the Company and Executive hereby consent to the jurisdiction
of any or all of the following courts: (i) the United States District Court for
the Southern District of New York; (ii) the Supreme Court of the State of New
York, New York County; or (iii) any other court having jurisdiction; provided
that damages for any alleged violation of Section 5 hereof, as well as any
claim, counterclaim or cross-claim brought by Executive or any third-party in
response to, or in connection with any court action commenced by the Company
seeking said injunctive relief shall remain exclusively subject to final and
binding arbitration as provided for herein.  The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which
either may now or hereafter have to such jurisdiction, venue and any defense of
inconvenient forum.  Thus, except for the claims carved out above, this
Agreement includes all common-law and statutory claims (whether arising under
federal state or local law), including, but not limited to, any claim for breach
of contract, fraud, fraud in the inducement, unpaid wages, wrongful termination,
and gender, age, national origin, sexual orientation, marital status,
disability, or any other protected status.

 

(ii)           Any arbitration under this Agreement shall be filed exclusively
with, and administered by, the American Arbitration Association in New York, New
York before three arbitrators, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration.  The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  The Company shall pay all costs uniquely attributable to
arbitration, including the administrative fees and costs of the arbitrators. 
Each party shall pay that party’s own costs and attorney fees, if any, unless
the arbitrators rule otherwise.  Executive understands that he is giving up no
substantive rights, and this Agreement simply governs forum.  The arbitrators
shall apply the same standards a court would apply to award any damages,
attorney fees or costs.  Executive shall not be required to pay any fee or cost
that he would not otherwise be required to pay in a court action, unless so
ordered by the arbitrators.

 

(c)           WAIVER OF JURY TRIAL.  BY SIGNING THIS AGREEMENT, EXECUTIVE AND
THE COMPANY ACKNOWLEDGE THAT THE RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF
VALUE, AND KNOWINGLY AND VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO
THE TERMS OF THIS ARBITRATION PROVISION.

 

13.           Titles and Captions.  All paragraph titles or captions in this
Agreement are for convenience only and in no way define, limit, extend or
describe the scope or intent of any provision hereof.

 

14.           Joint Drafting.  In recognition of the fact that the parties
hereto had an equal opportunity to negotiate the language of, and draft, this
Agreement, the parties acknowledge and agree that there is no single drafter of
this Agreement and, therefore, the general rule that ambiguities are to be
construed against the drafter is, and shall be, inapplicable.  If any language
in this Agreement is found or claimed to be ambiguous, each party hereto shall
have the same opportunity to present evidence as to the actual intent of the
parties hereto with respect to any such ambiguous language without any inference
or presumption being drawn against any party hereto.

 

 

 

Initial

 

 

16

--------------------------------------------------------------------------------


 

15.           Notices.  All notices and other communications to be given or to
otherwise be made to any party to this Agreement shall be deemed to be
sufficient if contained in a written instrument delivered in person or duly sent
by certified mail or by a recognized national courier service, postage or
charges prepaid, (a) to Scientific Games Corporation, Attn: General Counsel, at
750 Lexington Avenue, 25th Floor, New York, NY 10022, (b) to Executive, at the
last address shown in the Company’s records, or (c) to such other replacement
address as may be designated in writing by the addressee to the addressor.

 

 

 

Initial

 

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on April 26, 2012.

 

 

 

 

SCIENTIFIC GAMES CORPORATION

 

 

 

 

 

By:

/s/ A. Lorne Weil

 

Name:

A. Lorne Weil

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Jeffrey S. Lipkin

 

Name:

Jeffrey S. Lipkin

 

 

 

Initial

 

 

18

--------------------------------------------------------------------------------


 

Exhibit A

 

Inventions

 

None

 

 

 

Initial

 

 

19

--------------------------------------------------------------------------------